                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOSHUA URIOSTE,

               Plaintiff,

       vs.                                                   No. 1:16-CV-00755-JCH-KRS

CORIZON AND CENTURION
HEALTH CARE PROVIDERS, et al.,

               Defendants.

                             ORDER FOR SERVICE OF PROCESS

       THIS MATTER comes before the Court on the most recent amended pleading (the

“Second Amended Complaint”) filed by Plaintiff Joshua Urioste. (Doc. 62). The Second

Amended Complaint effectively substitutes Defendant Gary Maciel for Oscar Treviso, who is

effectively no longer a party to this action. After conducting screening on Plaintiff’s previous

operative pleading (Doc. 24), which in most respects raised virtually identical allegations and

claims as those asserted in the present pleading, the Court ordered issuance of notice and waiver

of service forms on Treviso. (See Doc. 26). Because Treviso was among those parties upon

whom service was ordered following screening of the earlier pleading, and because Defendant

Maciel has now been effectively substituted for Treviso, the Court finds that service upon

Defendant Maciel is now warranted.
       IT IS, THEREFORE, ORDERED that the Clerk is DIRECTED to issue notice and

wavier of service forms, with a copy of the Second Amended Complaint (Doc. 62), for Unit

Manager Gary Maciel at Penitentiary of New Mexico, P.O. Box 1059, 4311 State H.W. 14, Santa

Fe, New Mexico 87504.




                                           _____________________________________
                                           KEVIN R. SWEAZEA
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
